DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 22-41 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, claim 22) a curved reflective polarizer wherein the first and third axes being about 45 degrees, the minimum transmittance of the reflective polarizer for the block polarization state: at a first location along the first axis between the center location and a first edge of the reflective polarizer is T1; at a second location along the second axis between the center location and a second edge of the reflective polarizer is T2; at a third location along the third axis between the center location and a third edge of the reflective polarizer is T3; and at a fourth location along the fourth axis between the center location and a fourth edge of the reflective polarizer is T4, wherein a maximum of T1 and T2 is less than a minimum of T3 and T4, in combination with all the other claim limitations; claim 32) a curved reflective polarizer wherein the maximum transmittance of the reflective polarizer for the pass polarization state: at a first edge location along the first axis near a first edge of the reflective polarizer is T1; at a second edge location along the first axis near a second edge, opposite the first edge, of the reflective polarizer is T2; at a third edge location along the second axis near a third edge of the reflective polarizer is T3; and at a fourth edge location along the second axis near a fourth edge, opposite the third edge, of the reflective polarizer is T4; wherein Tc is greater than a maximum of T1 and T2, and less than a minimum of T3 and T4, in combination with all the other claim limitations; and claim 39) a curved reflective polarizer wherein the circular disattenuation of the reflective polarizer: at the center location is CDc; at a first edge location along the first axis near a first edge of the reflective polarizer is CD1; at a second edge location along the first axis near a second edge, opposite the first edge, of the reflective polarizer is CD2; at a third edge location along the second axis near a third edge of the reflective polarizer is CD3; and  at a fourth edge location along the second axis near a fourth edge, opposite the third edge, of the reflective polarizer is CD4; wherein CDc is less than a minimum of CD3 and CD4, and greater than a maximum of CD1 and CD, in combination with all the other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD H KIM/Primary Examiner, Art Unit 2871